SIMPSON, Circuit Judge
(dissenting):
I respectfully dissent.
The trial judge, a Georgia trained trial lawyer of wide experience, has already fully and carefully analyzed and decided the question of Georgia law for which the majority sends the case back to him, with directions to decide it again. See the portion of his order denying the motions for new trial, quoted at page 409, supra, of the majority opinion. He answered the question posed by relying upon the opinion of another Georgia trained judge, a distinguished member of this Court, Judge Robert L. Russell, in a similar situation in the case of Hogan v. Williams, 5 Cir. 1952, 193 F.2d 220. There Judge Russell wrote:
“As a claimed error, common to both cases, the appellants strenuously insist that the refusal of the trial judge to give a requested instruction tendered by the appellants to the effect that the jury must not consider the fact that the Fireman’s Fund Indemnity Company issued a policy of liability insurance in determining whether the defendant Sherman B. Hogan was negligent. It is conceded, as indeed it must be, that since the Central Truck Lines, Inc., was a motor common carrier operating under a certificate from the Georgia Public Service Commission it was permissible for the insurance company to be sued jointly with the motor carrier as was done in the present case, and, indeed, the Georgia statute permits an action to be maintained against the surety or insurance carrier without joining the motor carrier, although the suit is based on the negligence of the motor carrier. In such cases the policy of insurance is frequently attached as an exhibit to the complaint, as was done in this case. While the idea which prevails that if the existence of insurance in his behalf is before the jury the defendant and the insurance carrier are likely placed in an unfavorable situation may be accepted, in a case such as the present, it is a consequence of the law and the business conducted by the insured.” Ibid 225. (Emphasis added)
This case is ready for decision. We should affirm the trial court or reverse it for new trial. The district court has done its best to decide the crucial question, and we should meet our responsibility by deciding the issue raised. I would affirm the judgment appealed from.